Citation Nr: 1043590	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-39 582	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for fatty liver.

2.  Entitlement to an initial compensable rating for irritable 
bowel syndrome (IBS), also claimed as gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to June 
2007.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for the above 
noted conditions, with noncompensable evaluations, effective July 
1, 2007.  

The Board notes that in an October 2008 rating decision, the RO 
granted service connection for hypertension.  This was a full 
grant of the benefit sought with regard to that issue.  Grantham 
v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for acid reflux 
disease has been raised by the record, but has not been 
adjudicated by Agency of Original Jurisdiction (AOJ).  See June 
2007 claim.  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The most recent VA examinations to evaluate the Veteran's 
service-connected fatty liver and IBS, were conducted in April 
2007.  The Veteran has submitted evidence, which indicates that 
his conditions have worsened since that time.  See May 2008 
notice of disagreement, December 2008 VA Form 9.  

The Veteran's representative argued before the Board that he 
should be afforded new examinations because the examiner did not 
consider the Veteran's complaints and fatty liver was not 
identified until after the examination.  

The appellant is hereby notified that it is his responsibility to 
report for the examinations and to cooperate in the development 
of the case, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).

In his substantive appeal the Veteran reported undergoing regular 
testing to evaluate his liver disease.  He did not identify the 
source of this treatment.  Inasmuch as these records might be 
relevant to his appeals, he should be given the opportunity to 
further identify the sources of his current treatment and provide 
any necessary releases.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report all treatment 
for IBS or liver disease since May 2007, and 
to complete releases to obtain records of all 
non-VA treatment.  Tell him that if he does 
not submit the completed releases, he may 
obtain the records himself.

Attempt to obtain all records reported by the 
Veteran.  Inform him and his representative 
of any records that cannot be obtained.

2.  Schedule the Veteran for a VA examination 
to determine the current level of impairment 
due to his service-connected liver disease.  

The claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.  All necessary 
diagnostic testing and evaluation should be 
performed.

All clinical manifestations of the fatty 
liver, including symptoms and resulting 
complications, should be indicated.  The 
examiner should specifically comment on 
whether the Veteran has symptoms of 
intermittent fatigue, malaise and anorexia, 
or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at 
least one week, but less than two weeks, 
during the past 12-month period.

A rationale should be given for all opinions 
and conclusions expressed.

2.  Schedule the Veteran for a VA examination 
to determine the current level of impairment 
due to his service-connected IBS.

The claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.  All necessary 
diagnostic testing and evaluation should be 
performed.

All symptoms and manifestations of IBS should 
be reported in detail, and the frequency and 
severity of each symptom should be stated.  
The examiner should specifically discuss the 
presence (including frequency) or absence of 
bowel disturbance (to include any diarrhea 
and constipation) and abdominal distress that 
the Veteran may experience as a result of his 
service-connected IBS.  Also, the examiner 
should specifically state whether the 
symptomatology associated with this 
disability is mild, moderate, or severe.  

A rationale should be given for all opinions 
and conclusions expressed.

3.  If any of the benefits sought on appeal 
are not fully granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case.  The case should be 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


